 



Exhibit 10.1

THIRD AMENDMENT AND WAIVER TO CREDIT AGREEMENT

          THIRD AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”),
dated as of March 11, 2004, among AMETEK, INC. (the “Borrower”), the lending
institutions party to the Credit Agreement referred to below (the “Banks”), PNC
BANK, NATIONAL ASSOCIATION, SUNTRUST BANK, FLEET NATIONAL BANK and WACHOVIA
BANK, N.A. (f/k/a First Union National Bank), as Syndication Agents (the
“Syndication Agents”), and JPMORGAN CHASE BANK (f/k/a The Chase Manhattan Bank),
as Administrative Agent (the “Administrative Agent”). All capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement.

WITNESSETH:

          WHEREAS, the Borrower, the Banks, the Syndication Agents and the
Administrative Agent are parties to a Credit Agreement, dated as of September
17, 2001 (as amended, modified and supplemented prior to the date hereof, the
“Credit Agreement”); and

          WHEREAS, the Borrower has requested a waiver to the Credit Agreement
as described herein; and

          WHEREAS, subject to the terms and conditions of this Amendment, the
parties hereto wish to amend the Credit Agreement, and the Banks wish to grant a
waiver of specified provisions of the Credit Agreement, in each case as herein
provided;

          NOW, THEREFORE, it is agreed:



I.   Amendments and Waiver.

          1. The Banks hereby waive (which waiver shall be effective
retroactively to September 17, 2003) any Event of Default arising under
Section 9.03 of the Credit Agreement as a result of the Borrower’s failure to
comply with Section 8.03(r) of the Credit Agreement as a result of the Borrower
entering into the Note Purchase Agreement.

          2. Section 8.10 of the Credit Agreement is hereby amended by deleting
the text “0.80:1.0” appearing in said Section and inserting the text “0.70:1.0”
in lieu thereof.

          3. Section 8 of the Credit Agreement is hereby further amended by
inserting the following new Section 8.15 at the end of said Section:

“8.15 Note Purchase Agreement. The Borrower shall at all times comply with all
terms and conditions (including without limitation, all covenants) contained in
the Note Purchase Agreement.”

          4. Section 10 of the Credit Agreement is hereby amended by inserting
the following new definitions in the appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



“Note Purchase Agreement” shall mean the Note Purchase Agreement, dated as of
September 17, 2003, among the Borrower and Metropolitan Life Insurance Company,
as in effect on the Third Amendment Effective Date.

“Third Amendment” shall mean the Third Amendment and Waiver to this Agreement,
dated as of March 11, 2004.

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.



II.   Miscellaneous.

          1. In order to induce the Banks to enter into this Amendment, the
Borrower hereby represents and warrants that:

          (a) no Default or Event of Default exists on the Third Amendment
Effective Date, after giving effect thereto; and

          (b) on and as of the Third Amendment Effective Date, all
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects, both before and
after giving effect to this Amendment.

          2. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

          3. This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

          4. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

          5. This Amendment shall become effective on the date (the “Third
Amendment Effective Date”) when (i) the Borrower, the Administrative Agent and
the Required Banks shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent at its Notice Office and
(ii) the Borrower shall have paid to the Administrative Agent and the Banks all
fees, costs and expenses (including legal fees and expenses) payable to the
Administrative Agent and the Banks to the extent then due;

-2-



--------------------------------------------------------------------------------



 



          6. From and after the Third Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

* * *

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

            AMETEK, INC.
      By:   /s/ Deirdre Saunders         Title: Vice President and Treasurer   

           
JPMORGAN CHASE BANK (f/k/a The Chase
Manhattan Bank),
Individually and as Administrative Agent

      By:   /s/ Randolph Cates         Title: Vice President           

           
PNC BANK, NATIONAL ASSOCIATION,
Individually and as a Syndication Agent

      By:   /s/ Denise Killen         Title: Vice President   

           
FLEET NATIONAL BANK,
Individually and as a Syndication Agent

      By:   /s/ Michael Ziegler         Title: Senior Vice President   

           
SUNTRUST BANK,
Individually and as a Syndication Agent

      By:   /s/ Stephen Derby         Title: Director   

           
WACHOVIA BANK, N.A. (f/k/a First Union
National Bank),
Individually and as a Syndication Agent

      By:   /s/ Sarah T. Warren    

            THE BANK OF NEW YORK
      By:   /s/ David S. Csatari         Title: Vice President   

         





--------------------------------------------------------------------------------



 



                       

            CITIZENS BANK OF PENNSYLVANIA
      By:   /s/ Megan Soltys         Title: Vice President   

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Suzannah Harris         Title: Assistant Vice President     

           
MANUFACTURERS AND TRADERS
TRUST COMPANY

      By:   /s/ Theodore Oswald         Title: Vice President           

            BANCA INTESA
      By:   /s/ Anthony Grobbi         Title: FVP        By:   /s/ S. Landgraf  
      Title: Vice President  

            COMERICA BANK
      By:   /s/ Richard Hampson         Title: Vice President             

-5-